 



Exhibit 10-Q-1

STOCK OPTION AGREEMENT UNDER

1998 LONG-TERM INCENTIVE PLAN
(Nonqualified Option)

      This AGREEMENT made this            day of                     , by and
between Ford Motor Company, a Delaware corporation (the “Company”), and
«First MI» «Last name» (the “Optionee”), WITNESSETH:

      WHEREAS, the Optionee is now employed by the Company, or one of its
subsidiaries, in a responsible capacity and the Company desires to provide an
incentive to the Optionee, to encourage the Optionee to remain in the employ of
the Company or of one or more of its subsidiaries and to increase the Optionee’s
interest in the Company’s long-term success; and as an inducement thereto, the
Company has adopted the 1998 Long-Term Incentive Plan (the “Plan”), to be
administered by the Compensation and Option Committee (the “Committee”), and has
determined to grant to the Optionee the option herein provided for,

      NOW, THEREFORE, IT IS AGREED BETWEEN THE PARTIES as follows:

      Subject to the terms and conditions set forth herein, in the Plan, in the
“Terms and Condition of Stock Option Agreement” (the “Terms and Conditions”) and
in any rules and regulations established by the Committee pursuant to the Plan
(all of which are incorporated by reference into this Agreement as though set
forth in full herein), the Company hereby grants to the Optionee the right and
option to purchase from the Company up to, but not exceeding in the aggregate,
«Shares» shares of the Company’s Common Stock of the par value of $0.01 per
share (“Stock”), at a price of $           per share (the “Option”). The Option
shall not be accompanied by a “Stock Appreciation Right” (as referred to in the
Terms and Conditions).

      The Optionee agrees to remain in the employ of the Company or of one or
more of its subsidiaries for a period ending on the later of (a) the date
one year from the date of this Agreement or (b) one year from the latest date to
which the Optionee is obligated to remain in such employ under any option
granted to the Optionee under the Plan or any Stock Option Plan of the Company
or under any amendment to any such option; provided, however, that, if the
second or third paragraph of Article 3 of the Terms and Conditions shall apply
to the Optionee, such period shall be limited to six months from the date of
this Agreement; and provided, further, that nothing contained herein or in the
Terms and Conditions shall restrict the right of the Company or any of its
subsidiaries to terminate the employment of the Optionee at any time, with or
without cause. The term “Company” as used in this Agreement and in the Terms and
Conditions with reference to employment shall include subsidiaries of the
Company. The term “subsidiary” as used in this paragraph shall mean (i) any
corporation a majority of the voting stock of which is owned directly or
indirectly by the Company or (ii) any limited liability company a majority or
the membership interest of which is owned directly or indirectly by the Company.

      The Option is intended to be a nonqualified option.

      The grant of the Option to the Optionee is completely discretionary and
does not create any rights to receive future stock option grants. The Company
may amend, modify or terminate the Plan at any time, subject to limitations set
forth in the Plan.

      IN WITNESS THEREOF, the parties hereto have executed this Agreement as of
the day and year first above written.

     
AUTHENTICATED
  FORD MOTOR COMPANY
as of the above date
   
By

--------------------------------------------------------------------------------

  By    

--------------------------------------------------------------------------------

Optionee: «First MI» «Last name»
  Manager, Compensation Programs

--------------------------------------------------------------------------------

   
Optionee ID: 
   

--------------------------------------------------------------------------------

   



--------------------------------------------------------------------------------



 



Terms and Conditions of Stock Option Agreement

(Nonqualified Option)
1998 Long-Term Incentive Plan



  1. The Option may not be exercised prior to the date one year from the date of
the Stock Option Agreement of which these terms and conditions are a part (the
“Agreement”). Thereafter, the Option may be exercised in installments as
follows:



  (a) Beginning on the date one year from the date of the Agreement, the Option
may be exercised to the extent of 33% of the shares originally covered thereby;
    (b) Beginning on the date two years from the date of the Agreement, the
Option may be exercised to the extent of an additional 33% of the shares
originally covered thereby;     (c) Beginning on the date three years from the
date of the Agreement, the Option may be exercised to the extent of an
additional 34% of the shares originally covered thereby; and     (d) To the
extent not exercised, installments shall be cumulative and may be exercised in
whole or in part;



  all subject to the Agreement and these terms and conditions and any rules and
regulations established by the Committee pursuant to the Plan.    
Notwithstanding the foregoing, if your stock option grant included an incentive
stock option (ISO), the ISO portion of the grant would be maximized within
permissible regulatory limits. This could result in a different number of
options vesting on the first three anniversary dates of the grant under the
nonqualified option (NQO) and/or the ISO portion of the grant than the number
indicated by the schedule above. In any event, the total number of NQOs and ISOs
in the grant, will, as a whole, vest according to the schedule above. Your
account statement (available online through a Salomon Smith Barney phone
representative and mailed to you annually) will reflect the specific number of
ISOs and NQOs vesting on the specific dates.



  2. The Stock Appreciation Right, if any, granted by the Company to the
Optionee under the Agreement shall entitle the Optionee to receive, without
payment to the Company and as the Optionee may elect, either (a) that number of
shares of Stock determined by dividing (i) the total number of shares of Stock
subject to the Option (or the portion or portions thereof which the Optionee
from time to time elects to use for purposes of this clause (a)), multiplied by
the amount by which the fair market value of a share of Stock on the day this
right is exercised exceeds the option price set forth in the Agreement (such
amount being hereinafter referred to as the “Spread”), by (ii) the fair market
value of a share of Stock on the exercise date; or (b) cash in an amount
determined by multiplying (i) the total number of shares of Stock subject to the
Option (or the portion or portions thereof which the Optionee from time to time
elects to use for purposes of this clause (b)), by (ii) the amount of the
Spread; or (c) a combination of shares of Stock and cash, in amounts determined
as set forth in clauses (a) and (b) above; all subject to the terms and
conditions set forth herein and any rules and regulations established by the
Committee pursuant to the Plan.



  The right of the Optionee to exercise any Stock Appreciation Right shall be
cancelled if and to the extent that the Option is exercised. The right of the
Optionee to exercise the Option shall be cancelled if and to the extent that
shares covered by the Option are used to calculate shares or cash received upon
exercise of any Stock Appreciation Right.     “Fair market value” shall mean the
average of the highest price and the lowest price at which Stock shall have been
sold regular way on the New York Stock Exchange on the date as of which such
computation is to be made or, if no such sales shall have been made on such day,
on the next preceding day on which there were such sales of Stock on such
Exchange.



--------------------------------------------------------------------------------



 





  If any fractional share of Stock would otherwise be deliverable to the
Optionee upon exercise of any Stock Appreciation Right, the Optionee shall be
paid a cash amount equal to the same fraction of the fair market value of the
Stock on the date of exercise. Any Stock Appreciation Right shall become and
remain exercisable by the Optionee only to the extent that the Option becomes
and remains exercisable.



  3. Except as provided in the three paragraphs next following, if, prior to the
date one year from the date of the Agreement, the Optionee’s employment with the
Company shall be terminated by the Company, with or without cause, or by the
act, death, incapacity or retirement of the Optionee, the Optionee’s right to
exercise the Option and any Stock Appreciation Right shall terminate on the date
of such termination of employment and all rights hereunder and under the
Agreement shall cease.



  Notwithstanding the provisions of the next preceding paragraph, if the
Optionee’s employment with the Company shall be terminated by reason of
retirement, release because of disability or death, and the Optionee had
remained in the employ of the Company for at least six months following the date
of the Agreement, and subject to the provisions of Article 4 hereof, all the
Optionee’s rights hereunder and under the Agreement shall continue in effect or
continue to accrue until the date ten years after the date of the Agreement,
subject, in the event of the Optionee’s death during such ten-year period, to
the provisions of the seventh paragraph of this Article and subject to any other
limitation contained herein or in the Agreement on the exercise of the Option or
any Stock Appreciation Right in effect at the date of exercise.    
Notwithstanding the provisions of the first paragraph of this Article, if the
Optionee’s employment with the Company shall be terminated under mutually
satisfactory conditions, and the Optionee had remained in the employ of the
Company for at least six months following the date of the Agreement, and subject
to the provisions of Article 4 hereof, all the Optionee’s rights hereunder and
under the Agreement shall continue in effect or continue to accrue until the
date three months after the date of such termination (but not later than the
date ten years from the date of the Agreement), subject, in the event of the
Optionee’s death during such three-month period, to the provisions of the
seventh paragraph of this Article and subject to any other limitation contained
herein or in the Agreement on the exercise of the Option or any Stock
Appreciation Right in effect at the date of exercise.     Notwithstanding
anything to the contrary set forth herein or in the Agreement, if the Optionee’s
employment with the Company shall be terminated at any time by reason of a sale
or other disposition (including, without limitation, a transfer to a “Joint
Venture” (as hereinafter defined)) of the division, operation or subsidiary in
which the Optionee was employed or to which the Optionee was assigned, all the
Optionee’s rights under the Option and any Stock Appreciation Right granted to
him or her shall become immediately exercisable and continue in effect until the
date five years after the date of such termination (but not later than the date
ten years from the date of grant of the Option), provided the Optionee shall
satisfy both of the following conditions:



  (a) the Optionee, at the date of such termination, had remained in the employ
of the Company for at least three months following the grant of the Option and
any Stock Appreciation Right, and     (b) the Optionee continues to be or
becomes employed in such division, operation or subsidiary following such sale
or other disposition and remains in such employ until the date of exercise of
the Option or any Stock Appreciation Right (unless the Committee, or any
committee appointed by it for the purpose, shall waive this condition (b)).



  Upon termination of the Optionee’s employment with such (former) division,
operation or subsidiary following such sale or other disposition, any then
existing right of the Optionee to exercise the Option or any Stock Appreciation
Right shall be subject to the following limitations:



--------------------------------------------------------------------------------



 



  (i) if the Optionee’s employment is terminated by reason of disability, death
or retirement with the approval of his or her employer, the Optionee’s rights
shall continue as provided in the preceding sentence with the same effect as if
his or her employment had not terminated; (ii) if the Optionee’s employment is
terminated by reason of discharge or voluntary quit, the Optionee’s rights shall
terminate on the date of such termination of employment and all rights under the
Option and any Stock Appreciation Right shall cease; and (iii) if the Optionee’s
employment is terminated for any reason other than a reason set forth in the
preceding clauses (i) and (ii), the Optionee shall have the right, within three
months after such termination, to exercise the Option or any Stock Appreciation
Right to the extent that it or any installment thereof shall have accrued at the
date of such termination and shall not have been exercised, subject in the case
of any such termination to the provisions of Article 4 hereof and any other
limitation on the exercise of the Option and any Stock Appreciation Right in
effect at the date of exercise. For purposes of this paragraph, the term “Joint
Venture” shall mean any joint venture corporation or partnership, or comparable
entity, in which the Company has a substantial equity interest.     If, on or
after the date one year from the date of the Agreement, the Optionee’s
employment with the Company shall be terminated for any reason except
retirement, release because of disability, death, release because of a sale or
other disposition of the division, operation or subsidiary in which the Optionee
was employed or to which the Optionee was assigned, release under mutually
satisfactory conditions, discharge, release in the best interest of the Company
or voluntary quit, the Optionee shall have the right, within three months after
such termination, to exercise the Option or any Stock Appreciation Right to the
extent that it or any installment thereof shall have accrued at the date of such
termination of employment and shall not have been exercised, subject to the
provisions of Article 4 hereof and any other limitation contained herein or in
the Agreement on the exercise of the Option or any Stock Appreciation Right in
effect at the date of exercise.     If the Optionee’s employment with the
Company shall be terminated at any time by reason of discharge, release in the
best interest of the Company or voluntary quit, the Optionee’s right to exercise
the Option or any Stock Appreciation Right shall terminate on the date of such
termination of employment and all rights hereunder and under the Agreement shall
cease.     If the Optionee shall die within the applicable period specified in
the second, third, fourth or fifth paragraph of this Article, the beneficiary
designated pursuant to Article 7 hereof or, if no such designation is in effect,
the executor or administrator of the estate of the decedent or the person or
persons to whom the Option or any Stock Appreciation Right shall have been
validly transferred by the executor or the administrator pursuant to will or the
laws of descent and distribution shall have the right, within the same period of
time as the period during which the Optionee would have been entitled to
exercise the Option or any Stock Appreciation Right if the Optionee had not
died, to exercise the Option or any Stock Appreciation Right (except that, if
the fifth paragraph of this Article shall apply to the Optionee, the Option or
any Stock Appreciation Right may be exercised only to the extent that it or any
installment thereof shall have accrued at the date of death and shall not have
been exercised, and except that the period of time within which the Option or
any Stock Appreciation Right shall be exercisable following the date of the
Optionee’s death shall not be less than one year (unless the Option by its terms
expires earlier)), subject to the provision that neither the Option nor any
Stock Appreciation Right shall be exercised under any circumstances beyond
ten years from the date of the Agreement and to any other limitation on the
exercise of the Option or any Stock Appreciation Right in effect at the date of
exercise.     Notwithstanding anything to the contrary set forth in the
Agreement or in these terms and conditions, neither the Option nor any Stock
Appreciation Right shall be exercised on or after the date ten years from the
date of the Agreement.



--------------------------------------------------------------------------------



 





  4. Anything contained herein or in the Agreement to the contrary
notwithstanding, the right of the Optionee to exercise the Option or any Stock
Appreciation Right following termination of the Optionee’s employment with the
Company shall remain effective only if, during the entire period from the date
of the Optionee’s termination to the date of such exercise, the Optionee shall
have earned out such right by (i) making himself or herself available, upon
request, at reasonable times and upon a reasonable basis, to consult with,
supply information to and otherwise cooperate with the Company or any subsidiary
thereof with respect to any matter that shall have been handled by him or her or
under his or her supervision while he or she was in the employ of the Company or
of any subsidiary thereof, and (ii) refraining from engaging in any activity
that is directly or indirectly in competition with any activity of the Company
or any subsidiary thereof.



  In the event of the Optionee’s nonfulfillment of the condition set forth in
the immediately preceding paragraph, the Optionee’s right to exercise the Option
or any Stock Appreciation Right shall cease; provided, however, that the
nonfulfillment of such condition may at any time (whether before, at the time of
or subsequent to termination of his or her employment) be waived in the
following manner:



  (1) if the Optionee at any time shall have been subject to the reporting
requirements of Section 16(a) of the Securities Exchange Act of 1934, as amended
(the “Exchange Act”) or the liability provisions of Section 16(b) of the
Exchange Act (any such Optionee being hereinafter called a “Section 16 Person”),
such waiver may be granted by the Committee upon its determination that in its
sole judgment there shall not have been and will not be any substantial adverse
effect upon the Company or any subsidiary thereof by reason of the
nonfulfillment of such condition; and     (2) if the Optionee shall not at any
time have been a Section 16 Person, such waiver may be granted by the Committee
(or any committee appointed by it for the purpose) upon its determination that
in its sole judgment there shall not have been and will not be any such
substantial adverse effect.



  Anything contained herein or in the Agreement to the contrary notwithstanding,
the right of the Optionee to exercise the Option or any Stock Appreciation Right
following termination of the Optionee’s employment with the Company shall cease
on and as of the date on which it has been determined by the Committee that the
Optionee at any time (whether before or subsequent to termination of the
Optionee’s employment) acted in a manner inimical to the best interests of the
Company. Conduct which constitutes engaging in an activity that is directly or
indirectly in competition with any activity of the Company or any subsidiary
thereof shall be governed by the four immediately preceding paragraphs of this
Article and shall not be subject to any determination under this paragraph.



  5. Payment for any shares of Stock purchased upon exercise of the Option shall
be made in full at the time of exercise. Such payment may be made in cash, by
wire, by delivery of shares of Stock beneficially owned by the Optionee or by a
combination of cash and Stock, at the election of the Optionee; provided,
however, that any shares of Stock so delivered shall have been beneficially
owned by the Optionee for a period of not less than six months prior to the date
of such exercise. Any shares of Stock so delivered shall be valued at their fair
market value (determined as provided in Article 2 hereof) on the date of such
exercise.



  The Optionee, from time to time during the period when the Option and any
Stock Appreciation Right may by their terms be exercised (a) may exercise the
Option in whole or in part by delivering to the Company or its designee (i) a
written notice signed by the Optionee stating the number of shares that the
Optionee has elected to purchase at that time from the Company, and (ii) a check
in an amount, or (in accordance with the preceding paragraph) shares of Stock
having a value, equal to the purchase price of the shares then to be purchased,
or a combination of shares of Stock and cash, or (b) may exercise any Stock
Appreciation Right in



--------------------------------------------------------------------------------



 



  whole or in part by delivering to the Company a written notice signed by the
Optionee stating (i) the number of shares covered by the Option he or she has
elected to use to compute the number of shares, and/or (ii) the number of shares
covered by the Option he or she has elected to use to compute the amount of
cash, to be received from the Company pursuant to exercise of any Stock
Appreciation Right. The Committee, if it shall deem it necessary or desirable
for any reason connected with any law or regulation of any governmental
authority relating to the regulation of securities, may require the Optionee to
execute and file with it such evidence as it may deem necessary that the
Optionee is acquiring any shares of Stock for investment and not with a view to
their distribution and, by way of the adoption of rules and regulations or
otherwise, impose conditions as to the time and manner of exercise of any Stock
Appreciation Right by any person or class of persons.     As soon as practicable
after receipt by the Company or its designee of such notice, check and/or shares
of Stock (if the Option is exercised in whole or in part) and such evidence of
intent to acquire for investment as may be required by the Committee, the
Company shall issue the appropriate number of shares in the name of the Optionee
and deliver the certificate therefor to the Optionee and/or deliver a check
payable to the order of the Optionee for the appropriate amount of cash. The
number of shares shall be adjusted appropriately, or other appropriate
arrangements shall be made, for any taxes required to be withheld by federal,
state or local law.



  6. As a condition of the granting of the Option and any Stock Appreciation
Right, the Optionee and the Optionee’s successors and assigns agree that any
dispute or disagreement which shall arise under or as a result of the Agreement
or these terms and conditions shall be determined by the Committee in its sole
discretion and judgment and that any such determination and any interpretation
by the Committee of the Agreement or of these terms and conditions shall be
final and shall be binding and conclusive for all purposes.     7. Unless the
Committee determines otherwise, neither the Option nor any Stock Appreciation
Right is transferable by the Optionee otherwise than by will or the laws of
descent and distribution, and, during the Optionee’s lifetime, each is
exercisable only by the Optionee or the Optionee’s guardian or legal
representative. Once transferred by will or by the laws of descent and
distribution, neither the Option nor any Stock Appreciation Right shall be
further transferable. Any transferee of the Option and any Stock Appreciation
Right shall take the same subject to the terms and conditions set forth herein.
No such transfer of the Option and any Stock Appreciation Right shall be
effective to bind the Company unless the Company shall have been furnished with
written notice thereof and a copy of the will and/or such other evidence as the
Committee may deem necessary to establish the validity of the transfer and the
acceptance by the transferee or transferees of the terms and conditions set
forth herein. No assignment or transfer of the Option and any Stock Appreciation
Right, or of the rights represented thereby, other than as provided in this
Article, shall vest in the purported assignee or transferee any interest or
right therein whatsoever.



  Notwithstanding anything to the contrary set forth herein, the Optionee may
file with the Company or its designee a written designation of beneficiary or
beneficiaries (subject to such limitations as to the classes and number of
beneficiaries and contingent beneficiaries and such other limitations as the
Committee from time to time may prescribe) to exercise, in the event of the
Optionee’s death, the Option or any Stock Appreciation Right subject to the
terms and conditions set forth herein and to receipt by the Company of such
evidence as the Committee may deem necessary to establish the acceptance by the
beneficiary or beneficiaries of the terms and conditions set forth herein. The
Optionee shall be deemed to have designated as beneficiary or beneficiaries the
person or persons who receive the Optionee’s life insurance proceeds under the
basic Company Life Insurance Plan unless the Optionee shall have assigned such
life insurance or shall have filed with the Company a written designation of a
different beneficiary or beneficiaries. The Optionee may from time to time
revoke or change



--------------------------------------------------------------------------------



 



  any such designation of beneficiary and any designation of beneficiary by the
Optionee shall be controlling over any other disposition, testamentary or
otherwise; provided, however, that if the Committee shall be in doubt as to the
entitlement of any such beneficiary to exercise the Option or any Stock
Appreciation Right, the Committee may determine to recognize only an exercise by
the legal representative of the Optionee, in which case the Company, the
Committee and the members thereof shall not be under any further liability to
anyone.



  8. The Optionee, a beneficiary designated pursuant to Article 7 hereof or a
transferee of the Option and any Stock Appreciation Right shall have no rights
as a stockholder with respect to any share covered by the Option or any Stock
Appreciation Right until such person shall have become the holder of record of
such share, and, except as provided in Article 10 hereof, no adjustment shall be
made for dividends (ordinary or extraordinary, whether in cash or securities or
other property) or distributions or other rights in respect of such share for
which the record date is prior to the date upon which such person shall become
the holder of record thereof.     9. The existence of the Option or any Stock
Appreciation Right shall not affect in any way the right or power of the Company
or its stockholders to make or authorize any adjustments, recapitalizations,
reorganizations or other changes in the Company’s capital structure or its
business, or any merger or consolidation of the Company, or any issue of bonds,
debentures, preferred or prior preference stocks ahead of or affecting the Stock
or the rights thereof, or the dissolution or liquidation of the Company, or any
sale or transfer of all or any part of its assets or business, or any other
corporate act or proceedings whether of a similar character or otherwise.    
10. The shares covered by the Option and any Stock Appreciation Right are shares
of Stock as presently constituted, but if, and whenever, prior to the delivery
by the Company of all of the shares of Stock and/or cash deliverable upon
exercise of the Option or any Stock Appreciation Right, the Company shall effect
the payment of a stock dividend on Stock payable in shares of Stock, a
subdivision or combination of the shares of Stock, or a reclassification of
Stock, the number and price of shares remaining under the Option and any Stock
Appreciation Right shall be appropriately adjusted. Such adjustment shall be
made by the Committee, whose determination as to what adjustment shall be made,
and the extent thereof, shall be final and shall be binding and conclusive for
all purposes. Any such adjustment may provide for the elimination of any
fractional share which might otherwise become subject to the Option.     11.
Except as hereinbefore expressly provided, (a) the issue by the Company of
shares of Stock of any class, or securities convertible into shares of Stock of
any class, for cash or property or for labor or services, either upon direct
sale or upon the exercise of rights or warrants to subscribe therefor, or upon
conversion of shares or obligations of the Company convertible into such shares
or other securities, or (b) the payment of a stock dividend on any other class
of the Company’s stock, or (c) any subdivision or combination of the shares of
any other class of the Company’s stock, or (d) any reclassification of any other
class of the Company’s stock, shall not affect, and no adjustment by reason
thereof shall be made with respect to, the number or price of shares of Stock
subject to the Option or any Stock Appreciation Right.     12. After any merger
of one or more corporations into the Company, or after any consolidation of the
Company and one or more corporations in which the Company shall be the surviving
corporation, the Optionee shall, at no additional cost, be entitled upon any
exercise of the Option or any exercise of any Stock Appreciation Right for
Stock, to receive (subject to any required action by stockholders), in lieu of
the number of shares as to which the Option or any Stock Appreciation Right
shall then be so exercised, the number and class of shares of stock or other
securities to which the Optionee would have been entitled pursuant to the terms
of the agreement of merger or consolidation if at the time of such merger or
consolidation the Optionee had been a holder of record of a number of shares of
Stock equal to the number of shares as to which such Option or Stock
Appreciation Right shall then be so exercised.



--------------------------------------------------------------------------------



 



  Comparable rights shall accrue to the Optionee in the event of successive
mergers or consolidations of the character described above or in the event of
any exercise of any Stock Appreciation Right for cash following any such merger
or consolidation. Anything contained herein or in the Agreement to the contrary
notwithstanding, upon the dissolution or liquidation of the Company, or upon any
merger or consolidation in which the Company is not the surviving corporation,
the Option and any Stock Appreciation Right shall terminate; but if a period of
one year from the date of the Agreement shall have expired, the Optionee shall
have the right, immediately prior to such dissolution, liquidation, merger or
consolidation, to exercise the Option or any Stock Appreciation Right in whole
or in part to the extent it shall not have been exercised, without regard to the
installment provisions of Article 1 hereof but subject to any other limitation
contained herein or in the Agreement on the exercise of the Option and any Stock
Appreciation Right in effect on the date of exercise. In the event of any other
event affecting Stock, an appropriate adjustment shall be made in the number and
price of shares remaining under, and other terms and provisions of, the Option
and any Stock Appreciation Right. The foregoing adjustments and the manner of
application of the foregoing provisions shall be determined by the Committee in
its sole discretion, and such determination shall be final and shall be binding
and conclusive for all purposes. Any such adjustment may provide for the
elimination of any fractional share which might otherwise become subject to the
Option.     13. Optionee acknowledges and agrees that, in order for the Company
to perform its requirements under the Plan, the Company may process, for an
indefinite period of time, personal data about Optionee. Such data includes, but
is not limited to, the information provided in the Option grant materials and
any changes thereto, and other appropriate personal data about Optionee,
including information about Optionee’s participation in the Plan and options
exercised under the Plan from time to time. Optionee also hereby gives for an
indefinite period of time Optionee’s explicit consent to the Company to collect,
use, store and transfer any such personal data for use in the United States of
America or any other required location. The legal persons for whom the personal
data is intended include Ford and any of its subsidiaries, the outside plan
administrator as selected by the Company from time to time and any other person
that the Company may deem appropriate in its administration of the Plan.
Optionee has been informed of Optionee’s right to access and correct Optionee’s
personal data by contacting Optionee’s local Human Resources Representative.
Optionee has been informed of Optionee’s right to withdraw at any time
Optionee’s consent to the processing of personal data. Optionee has been
informed that the provision of personal data is voluntary. Optionee understands
that the transfer of the information outlined here is important to the
administration of the Plan. Optionee’s consent is given freely and is valid as
long as it is needed for administration of the Plan or to comply with applicable
legal requirements. Optionee’s failure to consent to the Company’s collection,
use, storage and transfer of such personal data may limit Optionee’s right to
participate in the Plan. For purposes of this paragraph, the term “Company”
shall be deemed to include Ford Motor Company, Optionee’s employer, and any
other affiliate of Ford Motor Company involved in the administration of the
Plan.     14. Optionee acknowledges that the Company is entitled to terminate
the Plan unilaterally, and Optionee hereby waives any right to receive Plan
benefits in the event that the Plan is terminated or Optionee’s right to
exercise the Option otherwise terminates under the terms of the Agreement.
Optionee further acknowledges that the Company’s grant of the option to Optionee
is not an element of the Optionee’s compensation and that the option is awarded
in the Company’s discretion. Optionee further acknowledges that receipt of the
Option does not entitle Optionee to any further grants of an Option in the
future, and that the Company does not guarantee that benefits under the Plan
will have a particular value or be granted to Optionee in the future.



--------------------------------------------------------------------------------



 





  15. Notwithstanding any of the other provisions of the Agreement or these
terms and conditions, the Optionee agrees not to exercise the Option or any
Stock Appreciation Right, and that the Company will not be obligated to issue
any shares or deliver any cash pursuant to the Agreement, if the exercise of the
Option or any Stock Appreciation Right or the issuance of such shares or
delivery of such cash would constitute a violation by the Optionee or by the
Company of any provisions of any law or regulation of any governmental
authority. Any determination of the Committee in this connection shall be final
and shall be binding and conclusive for all purposes. The Company shall in no
event be obligated to take any affirmative action in order to cause the exercise
of the Option or any Stock Appreciation Right or the issuance of shares or
delivery of cash pursuant thereto to comply with any law or any regulation of
any governmental authority.     16. Every notice relating to the Agreement shall
be in writing and shall be given by registered mail with return receipt
requested. All notices to the Company shall be addressed to:

  Salomon Smith Barney, Inc.   Ford Service Center   1001 Page Mill Road   Bldg.
4, Suite 101   Palo Alto, CA 94304, USA   Phone No.: 877-664-FORD (3673) (U.S.)
               212-615-7009 (Non-U.S.)   Fax No.: 650-494-2561



  All notices by the Company to the Optionee shall be addressed to the current
address of the Optionee as shown on the records of the Company. Either party by
notice to the other may designate a different address to which notices shall be
addressed. Any notice given by the Company to the Optionee at his or her last
designated address shall be effective to bind any other person who shall acquire
rights under the Agreement.



  17. Whenever the term “Optionee” is used in any provision of the Agreement or
these terms and conditions under circumstances such that the provision should
logically apply to any other person or persons designated as a beneficiary
pursuant to the provisions of Article 7 hereof, or to whom the Option and any
Stock Appreciation Right, in accordance with the provisions of Article 7 hereof,
may be transferred, the term “Optionee” shall be deemed to include such person
or persons.     18. The Agreement has been made in and it and these terms and
conditions shall be construed in accordance with the laws of the State of
Michigan.